Case 2:20-cv-00191-HCN-DBP Document 17 Filed 08/27/20 PageID.52 Page 1 of 2
                                                                                    FILED
                                                                                 2020 AUG 27
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT




                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION



  DIANA TRUE, CORI BEHRENDS,                             ORDER LIFTING STAY AND
  STEPHANIE ANDREWS, VIRGINIA                          GRANTING STIPULATED MOTION
  MATHIOS, AND MICHELE NOREN,                             FOR EXTENSION OF TIME

                  Plaintiffs,
                                                            Case No. 2:20-cv-00191-CMR
      v.

  DELTA AIR LINES, INC., a Delaware                      Magistrate Judge Cecilia M. Romero
  corporation,

                  Defendant.


       Before the court is the parties’ Joint Status Report (ECF 13) and Stipulated Motion for

Entry of Case Management Order (ECF 15) (the Motion). In the Joint Status Report, the parties

request that the court’s 30-day stay of the case entered on July 31, 2020 (ECF 10) be lifted (ECF

13 at 2). The parties further request an extension of time for Defendant to respond to Plaintiffs’

Complaint (ECF 2), and if a motion to dismiss is filed, for an extension of time to file response

and reply memoranda (ECF 13 at 2; ECF 15). In light of the relief requested, the court will

construe the Motion as a request for an extension of time. Based upon the status report and

stipulated motion of the parties in this matter, and for good cause appearing, it is hereby

ORDERED that:

           1.   The court’s July 31, 2020 Stay is LIFTED;

           2.   The Motion (ECF 15) is GRANTED;
Case 2:20-cv-00191-HCN-DBP Document 17 Filed 08/27/20 PageID.53 Page 2 of 2




      3.     Defendant shall have until September 30, 2020 to respond to Plaintiffs’

   Complaint;

      4.     If Defendant moves to dismiss any part of Plaintiffs’ Complaint, Plaintiffs shall

   have until October 31, 2020 to oppose Defendant’s motion to dismiss;

      5.     Defendant shall have until November 25, 2020 to file a reply memorandum;

      6.     In the event that Defendant moves to dismiss any part of Plaintiffs’ Complaint,

   Defendant shall not be required to file an Answer to Plaintiffs’ Complaint until the court has

   ruled on Defendant’s motion to dismiss.

      IT IS SO ORDERED.

      DATED this 27 August 2020.




                                             Magistrate Judge Cecilia M. Romero
                                             United States District Court for the District of Utah




                                                2
